DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 01/02/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a National Stage entry of PCT/JP2018/022550, filed 06/13/2018
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 01/20/2020 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Group II (claims 1-5 and 10-12) in the reply filed on 7/27/21 is acknowledged.
Claim Objections
6.	Claim 3 is objected to because of the following informalities:  The recitation calling for, “… wherein a gap between two adjacent first electrodes among the plurality of first electrodes includes a part narrower than two adjacent second electrodes among the plurality of second electrodes” should read “… wherein a gap between two adjacent first electrodes among the plurality of first electrodes includes a part narrower than a gap between two adjacent second electrodes among the plurality of second  electrodes.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1-5, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al. (“Tashiro”) US PG-Pub 2005/0168672.
Tashiro discloses a semiconductor device comprising: a region arranged with a plurality of  electrodes in a matrix (Fig. 42), wherein the plurality of electrodes includes a plurality of first electrodes (e.g. element 32) located along any one side of the region and a plurality of second electrodes (e.g. element 48b) located closer to the center of the region than  the plurality of first electrodes, the first electrode and the second electrode  have a different outline in a planar view (Fig. 42), and the outline of the plurality of  first electrodes includes a side (e.g. element 36b) having a zigzag shaped side (Fig. 42 shows extensions 36b forming a zigzag shaped side, ¶[0136]).    
Re claim 2, Tashiro discloses wherein a gap between two adjacent first electrodes among the plurality of first electrodes includes a first gap (e.g. annotated element W1 shown below) and a second gap (e.g. annotated element W2) narrower than the first gap.    
Re claim 3, Tashiro discloses wherein a gap (e.g. annotated element W1/W2) between two adjacent first electrodes among the plurality of first electrodes includes a part (e.g. annotated element W2) narrower than (e.g. annotated element W3) two adjacent second electrodes among the plurality of second electrodes.  
Re claim 4, Tashiro discloses wherein a gap (e.g. annotated element W4) between two adjacent first electrodes among the plurality of first electrodes and a gap (e.g. annotated element W3) between two adjacent second electrodes among the plurality of second electrodes are located on the same straight line (Fig. 42).    
Re claim 5, Tashiro discloses wherein the plurality of first electrodes is located in the outermost periphery of the region.  
Re claim 11, Tashiro discloses wherein a side along a first direction among the outline of the plurality of first electrodes has a zigzag shape or a concave/convex shape, and a side along a second direction intersecting the first direction among the outline of the plurality of first electrodes has a straight line shape.
Re claim 12, Tashiro discloses wherein the side having a zigzag shape includes a projecting part (e.g. annotated element PRP shown below) projecting towards the side of the region along which the plurality of first electrodes are located.   
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Koo et al. (“Koo”) US PG-Pub 2006/0267491.
Tashiro teaches the device structure as recited in the claim. The difference between Tashiro and the present claim is the recited metal material. 
Koo discloses an electrode formed by a metal material including silver or silver alloy (¶[0076]).  
Koo's teachings could be incorporated with Tashiro's device which would result in the claimed invention of a metal material including silver. It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the silver or silver alloys of Koo for those of Tashiro as a mere substitution of an art-recognized electrode material suitable for the intended use. (MPEP §2144.07)
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Koo's teachings to arrive at the claimed invention.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US PG-Pub 2002/0014837) discloses a device including zigzag shaped electrodes.

    PNG
    media_image1.png
    1141
    1023
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893